463 F.2d 423
Charles Cleveland BUSH, Petitioner-Appellee,v.Bernard E. GARMIRE, Chief of Police of the City of Miami,Fla., Respondent-Appellant.
No. 71-3540.
United States Court of Appeals,
Fifth Circuit.
Aug. 1, 1972.Rehearing Denied Aug. 28, 1972.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Chief Judge.
Alan H. Rothstein, City Atty., Sidney B. Shapiro, Asst. City Atty., Miami, Fla., for respondent-appellant.
Bruce S. Rogow, Miami, Fla., for petitioner-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The order of the district court granting habeas corpus relief to the appellee is affirmed.1  Argersinger v. Hamlin, 1972, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530.



1
 It is appropriate to dispose of this case summarily.  See Groendyke Transport, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158